The court submitted the usual issues. The jury found for plaintiff, and from the judgment rendered the defendant appealed.
The evidence tends to prove that the plaintiff was seriously injured in an accident caused by the train of defendant running beyond the end of the track at the Louisburg station.
The negligence of the defendant was properly admitted. There was no issue as to contributory negligence submitted, and the several assignments of error relate to the instructions of the court upon the issue of damage.
Upon examination we found no substantial error committed by the judge below, and there is nothing disclosed by the record which we think necessitates a new trial.
No error.
(40)